Citation Nr: 0926957	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  00-17 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent disabling, for the period June 16, 1999, to December 
31, 1999, for service-connected posttraumatic stress 
disorder.

2.  Entitlement to an increased evaluation for service-
connected posttraumatic stress disorder, currently evaluated 
as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).

The appeal is again remanded to the RO via the Appeals 
Management Center in Washington, D.C.  


REMAND

This is the third time the veteran's appeal has been remanded 
by the Board.

In the June 2004 Remand, the RO was directed to contact the 
veteran and ask him to identify the names, addresses, and 
approximate dates of treatment for all VA and private 
facilities at which he received treatment for his 
posttraumatic stress disorder (PTSD).  The RO carried out 
this directive in a June 2004 letter; in August 2004, the RO 
received a VA Form 21-4142 from the veteran which indicated 
that he had, since 1999, received treatment for his PTSD at 
both a VA Medical Center as well as a Vet Center.  Based on 
this information, the Board remanded the veteran's appeal in 
June 2006 specifically so that the Vet Center records could 
be obtained.  

However, despite the fact that the veteran granted permission 
for the RO to obtain the relevant Vet Center treatment 
records in both the August 2004 and June 2006 VA Form 21-
4142s, review of the claims file does not reveal that the RO 
ever contacted the Vet Center.  Indeed, although the claims 
file contains a September 2006 letter from the veteran's Vet 
Center clinician, describing the veteran's PTSD symptoms and 
treatment since 1999, the letter is addressed to the 
veteran's representative, which suggests that the 
representative and not the RO requested and obtained the 
letter.  There is no correspondence "file copy" in the 
claims file to indicate that the full 10 years of treatment 
records were requested, either prior to or subsequent to the 
September 2006 opinion letter.  While that letter contains 
significant probative evidence with respect to the veteran's 
claim, VA's duty to assist would not be satisfied by the 
association of this single letter with the claims file, 
especially in light of the existing staged ratings, and the 
fact that review of the VA outpatient treatment records from 
1998 through 2006, which consist primarily of medication 
management updates, constantly refer to the veteran's 
concurrent treatment at the Vet Center.

It has now been ten years since the veteran first filed his 
claim for PTSD.  To that end, it is particularly frustrating 
that the last three of those ten years were spent addressing 
the directives of the June 2006 Remand, and yet the requested 
actions were not adequately completed.  The Board is 
obligated by law to ensure that the RO complies with its 
directives.  The Court of Appeals for Veterans Claims (Court) 
has stated that compliance by the Board or RO is neither 
optional nor discretionary.  Stegall v. West, 11 Vet. App. 
268 (1998).  Accordingly, this appeal must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-83, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

As an ancillary matter,  the Court recently held that 38 
U.S.C.A. § 5103(a) requires VA to notify a claimant that, in 
order to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on employment 
and daily life (such as a specific measurement or test 
result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
VA to obtain) that are relevant to establishing entitlement 
to increased compensation.  Id.  Under the circumstances of 
this case, the Board concludes that additional notice 
pursuant to Vazquez-Flores is required for the veteran's 
increased compensation claims.


Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice that 
meets the requirements set out in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), to include notice that the 
veteran must provide or request that VA 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disabilities and the 
consequent effect on employment and 
daily life; notice of the specific 
requirements of the pertinent diagnostic 
codes; notice of the assignment of 
disability evaluations and effective 
dates; and notice of the types of 
evidence available to establish 
entitlement to an increased evaluation. 

2.  Copies of treatment records 
generated as a result of the veteran's 
treatment at the Vet Center from 1999 
through the present, as identified by 
the veteran in his August 2004 and June 
2006 VA Form 21-4142s, must then be 
requested and associated with the claims 
folder.  All efforts to obtain these 
records must be fully documented.  In 
making the request, the RO must specify 
that it is requesting all available 
individual treatment records, not simply 
a summary or other single document.  The 
RO must also indicate to the Vet Center 
that a negative response is required if 
records are not available.

3.  After the development requested has 
been completed, the RO must review the 
claims file to ensure that it is in 
complete compliance with the directives 
of this Remand.  If it is deficient in 
any manner, the RO must implement 
corrective procedures at once.  
Compliance by the RO is neither optional 
nor discretionary.  Stegall v. West, 11 
Vet. App. 268 (1998).  

4.  Thereafter, if the issues on appeal 
remain denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

